Per Curiam.
Action by the appellee against the appellant, to recover damages for an alleged obstruction of a public street or highway. The pleadings put in issue the existence of the alleged street.
Trial by jury; verdict and judgment for the plaintiff.
The title of a railroad company to run her road over land, as also the easement of a public highway, have been held such a title to real estate as could not be tried in the Common Pleas, for want of jurisdiction. The President, &c., of the Cincinnati, &c., Railroad Co. v. Sipe, 11 Ind. R. 67.— Timmons v. Switzer, id. 363.
This case falls within those cited, on the authority of which the judgment must be reversed.
The judgment is reversed with costs. Cause remanded, &c.